DETAILED ACTION
This action is responsive to the application filed on October 22, 2021, which is a continuation of 16/248,464 filed on January 15, 2019, now US Pat. No. 11,169,815.
Claims 1-19 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on October 22, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated February 15, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/248/464 filed on 01/15/2019, now US Pat. No. 11,169,815. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   	Claims 1-10 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-13 and 20-21 of U.S. Patent No. 11,169,815. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application
US Pat. No. 11,169,815
1. A computer system comprising: 

at least one processor; and 

memory coupled to the at least one processor and storing instructions that, when executed by the processor, cause the computer system to perform operations, the operations comprising: 

identifying a maintenance action to be performed on a target computing device, wherein the maintenance action comprises a reboot of an operating system of the target computing device; 

determining operational states of a plurality of services that are available to restart operating on the target computing device prior to the reboot; 

initiating the maintenance action on the target computing device, including the reboot; and 

verifying after reboot the operational states of the plurality of services that are available to restart.

2. The computer system of claim 1, wherein the maintenance action is specified in a maintenance action specification stored in a repository.

3. The computer system of claim 2, further comprising obtaining an approval condition to proceed with initiating the maintenance action, further wherein the step of automatically initiating the maintenance action occurs upon obtaining the approval condition.

4. The computer system of claim 3, wherein the approval condition is specified by an administrator.
1. A computer system comprising: 

at least one processor; and 

memory coupled to the at least one processor and storing instructions that, when executed by the processor, cause the computer system to perform operations with an automation tool set, the operations comprising: 

identifying a maintenance action to be performed on a target computing device, wherein the maintenance action comprises a reboot of an operating system of the target computing device and wherein the maintenance action to be performed is identified from data in a centralized repository for the automation tool set, the centralized repository including configuration information for the target computing device that is obtained from among multiple configuration data sources; 

determining operational states of a plurality of services operated by the target computing device prior to the reboot; 

obtaining an approval condition to proceed with performance of the maintenance action, the approval condition being specified by an administrator; 

automatically initiating the maintenance action on the target computing device, including the reboot, upon obtaining the approval condition, wherein performance of the maintenance action is conducted according to specifications of the maintenance action established in the centralized repository; and 

verifying the operational states of the plurality of services after the reboot.
Claim 5
Claim 7
Claim 6
Claim 2
Claim 7
Claim 3
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 15
Claim 11
Claim 17
Claim 12
Claim 16
Claim 13
Claim 18
Claim 20
Claim 19
Claim 21



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-11, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US Pub. No. 2018/0081910 – hereinafter Sharma).
  	With respect to claim 1, Sharma teaches a computer system (see figure 1) comprising:   	at least one processor (see figure 1, processor 103) and   	memory (see figure 1, memory 105, 107, 115) coupled to the at least one processor and storing instructions that, when executed by the processor, cause the computer system to perform operations, the operations comprising:   		identifying a maintenance action to be performed on a target   	computing device, wherein the maintenance action comprises a reboot of   	an operating system of the target computing device (see paragraph [0007], methods, computer-readable media, and apparatuses for monitoring a plurality of database servers to mitigate server shutdown risks. The plurality of servers may be monitored to determine a database status at a database server before a shutdown command (or restart/reboot command) is submitted to the database service. See paragraphs [0041], [0075], [0078]-[0079], the features provided to a user through the shutdown control server 308 allow for managing of the integrity of databases, including a means for forecasting (e.g., predicting and/or pre-emptively preventing) database errors during database services and/or server shutdown/restart/reboot. The system 300 may verify dependent services status and takes corrective actions within the environment to improve database integrity and stability).  		determining operational states of a plurality of services that are   	available to restart operating on the target computing device prior to the  	reboot (see paragraph [0072], the DB administrator may use the status and detailed information provided by monitoring block to remediate and/or report the SQL issue for the corresponding SQL server. In addition, the DB administrator may use a shutdown control server 308 to automatically verify a stability of one or more database service running on a database server 302 before allowing shutdown and/or restart/reboot of that server. See paragraphs [0078], [0083]-[0084], [0088] and figure 6, the features provided to a user through the shutdown control server 308 allow for managing of the integrity of databases, including a means for forecasting (e.g., predicting and/or pre-emptively preventing) database errors during database services and/or server shutdown/restart/reboot. The system 300 may verify dependent services status and takes corrective actions within the environment to improve database integrity and stability).  		initiating the maintenance action on the target computing device,   	including the reboot (see paragraph [0074], a shutdown control server 308 that allows a user, such as a database administrator using a computer 301, to initiate the shutdown, reboot, and/or restart of database services on a separate database server 302 storing data tables 403. In some examples, the shutdown control server 308 provides plug-and-play capabilities that allow one or more database servers 302-304 (of one or more different database types) to concurrently communication with the shutdown control server 308. The concurrency feature and plug-and-play like feature alleviate some of the issues with traditional database server monitoring systems where DB administrators manually log into database servers for health checks) and  		verifying after reboot the operational states of the plurality of   	services that are available to restart (see paragraphs [0079], [0083]-[0084], [0088] and figure 6, the shutdown control server 308 may also be used for post-shutdown integrity and stability checks. For example, after restarting a database service, the shutdown control server 308 may perform a check of all database and database service logs. In another example, before and/or after recycling, the shutdown control server 308 compares dependent services' status on the database server 302 against a customized list of desired state defined by a database administrator of the server 302).
  	With respect to claim 2, Sharma teaches wherein the maintenance action is specified in a maintenance action specification stored in a repository (see figure 3, shutdown control server database 310 and paragraph [0040], to facilitate regulated shutdown, the database servers are identified in server information stored at data store 310. In some examples, data store 310 may be integrated with computer 301 to ensure that a database administrator has access only to those database servers that the administrator is authorized. See paragraph [0073], [0079], [0087], regarding analytics, with reference to FIG. 4, a data store 310 may additionally serve as a repository for data to assist a system 400 with a self-learning analytics engine 401. The repository 310 may store and analyze historical records 402 and use them to forecast common issues that a particular database server 302 has undergone in past. In one example, the system 400 may store various error numbers/IDs from logs and use them to auto-learn using the self-learning analytics engine 401 about how to handle and process specific error IDs (or types of error IDs) in the future. In the event of a new (e.g., previously unseen for the database server) error number/ID, the graphical user interface 405 on the database administrator's computer 301 may seek input from the user, and then record the sequence of actions for future occurrences of the error ID in the same context. Regardless of shutdown/recycle events, the self-learning analytics engine 401 may perform periodic analytics/self-learning on the database servers 302, 303, 304 to seek out and forecast hidden problems. It may do this by customizable configuration data saved \ defined by database administrators for given database server(s) and/or database types).
  	With respect to claim 7, Sharma teaches wherein the maintenance action is performed as part of a maintenance workflow enacted by an automation tool set, wherein workflow specifications for the maintenance workflow are provided in a repository, and wherein the maintenance workflow includes event tracking for the maintenance action, exception handling for the maintenance action, and notification regarding a status of the maintenance action (see paragraph [0080], the shutdown control server 308 may, in some examples, assist in improving a user's (e.g., a database administrator) administration of one or more database servers 302, 303, 304. The shutdown control server 308 may include inbuilt real-time notification systems to engage DBAs where immediate DBA attention is required to take decision beyond built in logic of the system 400. It may also notify DBAs on what all steps it has taken during recycle. The notification may occur instantly, and provide DBAs with information about discrepancies and engages the appropriate DBA when a team of DBAs are overseeing a farm of database servers 302, 303, 304. The disclosed server 308 provides flexibility to include & exclude checks in customized manner and also allows DBAs to define customized set of auto corrective actions for given server(s). As such, the shutdown control server 308 safeguards running transactions by, inter alia, notifying DBAs and allowing DBAs to provide customized checks for particular servers 302, 303, 304 and/or consistent inline health checks of core database services/engine operations).  	With respect to claim 8, Sharma teaches wherein verifying the operational states of the plurality of services after the reboot comprises determining a failure of the maintenance action with at least one service of the target computing device and performing remediation on the at least one service (see figure 6 and paragraphs [0079], [0083], [0086], [0088], the shutdown control server 308 may also be used for post-shutdown integrity and stability checks. For example, after restarting a database service, the shutdown control server 308 may perform a check of all database and database service logs. In another example, before and/or after recycling, the shutdown control server 308 compares dependent services' status on the database server 302 against a customized list of desired state defined by a database administrator of the server 302. Discrepancies may be fixed to take the services to desired state as given in customization list. In some instances, the shutdown control server 308 may automatically check the dependent services status for the database service/engine and take corrective actions per customized advised pre-established by a database administrator. The aforementioned customization list 402 may be stored in a data store 310 in the shutdown control server 308).  	With respect to claim 9, Sharma teaches the operations further comprising:   	generating data to output a status report of the maintenance action indicating the operational states of the plurality of services after performance of the maintenance action (see figure 6 (and related text) and paragraphs [0079], [0083], [0086], [0088], the shutdown control server 308 may also be used for post-shutdown integrity and stability checks. For example, after restarting a database service, the shutdown control server 308 may perform a check of all database and database service logs. In another example, before and/or after recycling, the shutdown control server 308 compares dependent services' status on the database server 302 against a customized list of desired state defined by a database administrator of the server 302. Discrepancies may be fixed to take the services to desired state as given in customization list. In some instances, the shutdown control server 308 may automatically check the dependent services status for the database service/engine and take corrective actions per customized advised pre-established by a database administrator. The aforementioned customization list 402 may be stored in a data store 310 in the shutdown control server 308).  	With respect to claims 10-11 and 15-16, the claims are directed to a method that corresponds to the system recited in claims 1-2 and 7-8, respectively (see the rejection of claims 1-2 and 7-8 above). 	With respect to claim 18, Sharma teaches a method performed by an automation tool set comprising programming operating on at least one computer system, the method comprising:   	identifying, using the automation tool set, a plurality of servers requiring maintenance including a reboot operation, wherein each of the plurality of servers operate a plurality of services (see figure 3 (and related text) and paragraph [0039]. Furthermore, see paragraphs [0007], [0041], [0075], [0078]-[0079],, methods, computer-readable media, and apparatuses for monitoring a plurality of database servers to mitigate server shutdown risks. The plurality of servers may be monitored to determine a database status at a database server before a shutdown command (or restart/reboot command) is submitted to the database service. The features provided to a user through the shutdown control server 308 allow for managing of the integrity of databases, including a means for forecasting (e.g., predicting and/or pre-emptively preventing) database errors during database services and/or server shutdown/restart/reboot. The system 300 may verify dependent services status and takes corrective actions within the environment to improve database integrity and stability).  	verifying, using the automation tool set, an operational state for a plurality of services that are available to restart on the plurality of servers (see paragraph [0072], the DB administrator may use the status and detailed information provided by monitoring block to remediate and/or report the SQL issue for the corresponding SQL server. In addition, the DB administrator may use a shutdown control server 308 to automatically verify a stability of one or more database service running on a database server 302 before allowing shutdown and/or restart/reboot of that server. See paragraphs [0078], [0083]-[0084], [0088] and figure 6, the features provided to a user through the shutdown control server 308 allow for managing of the integrity of databases, including a means for forecasting (e.g., predicting and/or pre-emptively preventing) database errors during database services and/or server shutdown/restart/reboot. The system 300 may verify dependent services status and takes corrective actions within the environment to improve database integrity and stability).  	initiating, using the automation tool set, the reboot operation for the plurality of servers after the verifying step (see paragraph [0074], a shutdown control server 308 that allows a user, such as a database administrator using a computer 301, to initiate the shutdown, reboot, and/or restart of database services on a separate database server 302 storing data tables 403. In some examples, the shutdown control server 308 provides plug-and-play capabilities that allow one or more database servers 302-304 (of one or more different database types) to concurrently communication with the shutdown control server 308. The concurrency feature and plug-and-play like feature alleviate some of the issues with traditional database server monitoring systems where DB administrators manually log into database servers for health checks) and   	after rebooting the plurality of servers, determining, using the automation tool set, the operational states of the plurality of services that are available to restart on each of the plurality of servers (see paragraphs [0079], [0083]-[0084], [0088] and figure 6, the shutdown control server 308 may also be used for post-shutdown integrity and stability checks. For example, after restarting a database service, the shutdown control server 308 may perform a check of all database and database service logs. In another example, before and/or after recycling, the shutdown control server 308 compares dependent services' status on the database server 302 against a customized list of desired state defined by a database administrator of the server 302).  	With respect to claim 19, Sharma teaches performing, based on a detection of a failure operational state in the determining step, a remedial action to restart a particular service on a particular server (see figure 6 and paragraphs [0079], [0083], [0086], [0088], the shutdown control server 308 may also be used for post-shutdown integrity and stability checks. For example, after restarting a database service, the shutdown control server 308 may perform a check of all database and database service logs. In another example, before and/or after recycling, the shutdown control server 308 compares dependent services' status on the database server 302 against a customized list of desired state defined by a database administrator of the server 302. Discrepancies may be fixed to take the services to desired state as given in customization list. In some instances, the shutdown control server 308 may automatically check the dependent services status for the database service/engine and take corrective actions per customized advised pre-established by a database administrator. The aforementioned customization list 402 may be stored in a data store 310 in the shutdown control server 308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub. No. 2018/0081910) in view of Joshi et al. (US Pub. No. 2010/0063950 – hereinafter Joshi – IDS 02/15/2022).
  	With respect to claim 3, Sharma is silent to disclose further comprising obtaining an approval condition to proceed with initiating the maintenance action, further wherein the step of automatically initiating the maintenance action occurs upon obtaining the approval condition.  	However, in an analogous art, Joshi teaches further comprising obtaining an approval condition to proceed with initiating the maintenance action (see paragraphs [0024], [0039], [0047], [0057], a CCMDB policy artifact 134 is associated with a configuration item (CI) in a manner analogous to how a policy is associated with a resource as described more fully above. Thus for example, assume that a network addressed storage (NAS) that is modeled in a CCMDB, is associated with a climate-dependent policy artifact 134 that indicates that the NAS CI can only be rebooted during an approved change window, if authorized by at least one supervisor. Furthermore, see figure 5 at 226 “Approve and Schedule Change”), further wherein the step of automatically initiating the maintenance action occurs upon obtaining the approval condition (see figure 5 at 228, 230 and paragraph [0056], the policy enforcement system manager 112 accepts a change request at 222 and evaluates the change request at 224, e.g., using one or more climate-dependent policies as described more fully herein with reference to FIGS. 1-4.  If the policy enforcement system manager 112 decides to approve the change, the requested change is scheduled at 226 and the climate dependent policy management system coordinates with the CCMDB at 228 to implement the change).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sharma’s teaching, which set forth a method for monitoring a plurality of database servers to mitigate server shutdown risks. The plurality of servers may be monitored to determine a database status at a database server before a shutdown command (or restart/reboot command) is submitted to the database service, by obtaining an approval to proceed with a maintenance action as suggested by Joshi, as Joshi would provide a mechanism for evaluating change request to make sure complies with the requirements.  	  	With respect to claim 4, Joshi teaches wherein the approval condition is specified by an administrator (see paragraphs [0024], [0039], [0047], [0057], a CCMDB policy artifact 134 is associated with a configuration item (CI) in a manner analogous to how a policy is associated with a resource as described more fully above. Thus for example, assume that a network addressed storage (NAS) that is modeled in a CCMDB, is associated with a climate-dependent policy artifact 134 that indicates that the NAS CI can only be rebooted during an approved change window, if authorized by at least one supervisor. See paragraph [0030], as an illustrative example, a network administrator working at a system interface may enter a reboot command, e.g., by pressing the control, alt and delete keys on an associated keyboard or other input device of a corresponding processing device 102.  In response thereto, the system resource 122(A) may acknowledge the keystroke and issue a reboot command that is either communicated to or otherwise intercepted by the policy client 124).  	With respect to claim 5, Joshi teaches wherein the repository further tracks the approval condition (see paragraph [0020], climate dependent policies assist the policy enforcement system manager 112 in determining whether a denial or approval of the requested action should be issued), the operations further comprising:   	obtaining an approval command from the administrator, received via a user interface, to proceed with performance of the maintenance action (see paragraph [0030], as an illustrative example, a network administrator working at a system interface may enter a reboot command, e.g., by pressing the control, alt and delete keys on an associated keyboard or other input device of a corresponding processing device 102.  In response thereto, the system resource 122(A) may acknowledge the keystroke and issue a reboot command that is either communicated to or otherwise intercepted by the policy client 124).
  	With respect to claims 12-13, the claims are directed to a method that corresponds to the system recited in claims 3-4, respectively (see the rejection of claims 3-4 above).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub. No. 2018/0081910) in view of Herrick (US Pub. No. 2004/0181790 – IDS 02/15/2022).
	With respect to claim 6, Sharma is silent to disclose wherein the reboot restarts the operating system of the target computing device after installation of a software update on the operating system of the target computing device.  	However, in an analogous art, Herrick teaches wherein the reboot restarts the operating system of the target computing device after installation of a software update on the operating system of the target computing device (see paragraph [0066], the target computer is rebooted after an update is installed. See paragraph [0028], the target computer uses for example a Microsoft WINDOWS operating system. One skilled person in the art would know that performing a reboot in a computer will restart the OS as well, thus the restarting action of the OS is obvious to occur when rebooting a computer).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sharma’s teaching, which set forth a method for monitoring a plurality of database servers to mitigate server shutdown risks. The plurality of servers may be monitored to determine a database status at a database server before a shutdown command (or restart/reboot command) is submitted to the database service, by restarting the operating system of the target computing device after installation of a software update as suggested by Herrick, as Herrick would provide a mechanism to verify that all updates have been installed correctly.
  	With respect to claim 14, the claims are directed to a method that corresponds to the system recited in claim 6, respectively (see the rejection of claim 6 above).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Pub. No. 2018/0081910) in view of in view of Bluestone et al. (US Pub. No. 2016/0247246 – hereinafter Bluestone – IDS 02/15/2022).
  	With respect to claim 17, Sharma is silent to disclose populating configuration management information regarding the target computing device, obtained from multiple configuration data sources, in a centralized repository, wherein the maintenance action is customized to the target computing device based on the configuration management information, and   	wherein the maintenance action specifications includes the configuration management information; wherein the multiple configuration data sources include at least one of: a configuration management database (CMDB), a System Center Configuration Manager (SCCM), a System Center Service Manager (SCSM), an Active Directory server, a System Center Operations Manager (SCOM), or a System Center Orchestrator (SCORCH) runbook.  	However, in an analogous art, Bluestone teaches:
  	populating configuration management information regarding the target computing device, obtained from multiple configuration data sources, in a centralized repository, wherein the maintenance action is customized to the target computing device based on the configuration management information (see paragraph [0104], the System allows additional meta-data "layers" to be added to the Map views. These meta-data layers include two types of data: a) data that has been inputted into the system via manual (ex.  a user enters a Location street address in the system) or automated feeds (Human Resources Systems, IT Configuration Management Databases or "CMDBs" which contain specific, parameterized data about IT systems. CMDBs include detailed information which allow the System to capture the exact specifications and settings of applications, hardware, software and network which can be used to later specify the restoration of recovery environments in 3rd party private or public cloud environments later described in this document. Furthermore, see figure 6 and paragraph [0110], in an initial step 651, configuration information for these assets is gathered by a Configuration Management Database (CMDB) 630 maintained by the production environment 600. The information maintained in the CMDB may include detailed specifications for hardware, software, network storage and their corresponding settings and so forth.  In a next step 652, the production system metadata and runbook configuration details as may be captured by the CMDB 630 are periodically shared with the Plan Visualization 100 (as may be implemented on the Assurance CM platform as described previously)), and   	wherein the maintenance action specifications includes the configuration management information; wherein the multiple configuration data sources include at least one of:   	  	a configuration management database (CMDB) (see figure 6 and paragraph [0110], in an initial step 651, configuration information for these assets is gathered by a Configuration Management Database (CMDB) 630 maintained by the production environment 600), or a System Center Orchestrator (SCORCH) runbook (see paragraphs [0107]-[0108], runbook 500).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sharma’s teaching, which set forth a method for monitoring a plurality of database servers to mitigate server shutdown risks. The plurality of servers may be monitored to determine a database status at a database server before a shutdown command (or restart/reboot command) is submitted to the database service, by populating configuration management information regarding the target computing device, obtained from the CMDB, in the centralized repository, wherein the maintenance action is customized to the target computing device based on the configuration management information as suggested by Bluestone, as Bluestone would provide via the CMDB a detailed information which allow the system to capture the exact specifications and settings of applications, hardware, software and network which can be used to later specify the restoration of recovery environments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Corddry et al. (US Pat. No. 8,381,264) discloses that in an environment such as a cloud computing environment where various guests can be provisioned on a host machine or other hardware device, it can be desirable to prevent those users from rebooting or otherwise restarting the machine or other resources using unauthorized information or images that can be obtained from across the network. A cloud manager can cause one or more network switches or other routing or communication processing components to deny communication access between user-accessible ports on a machine or device and the provisioning systems, or other specific network resources, such that the user cannot cause the host machine to pull information from those resources upon a restart or reboot of the machine. Further, various actions can be taken upon a reboot or attempted reboot, such as to isolate the host machine or even power off the specific machine (see abstract).   	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192